[ex102notepsp001.jpg]
PROMISSORY NOTE THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. Reference is made to that certain Payroll Support
Program Agreement (“PSP Agreement”) dated as of the date hereof by and among
Allegiant Air, LLC, a Nevada limited liability company (“Issuer”), having an
office at 1201 N. Town Center Drive, Las Vegas, NV 89144 and the United States
Department of the Treasury (“Treasury”), having an office at 1500 Pennsylvania
Avenue, NW, Washington, D.C. 20220, entered into by Issuer and Treasury pursuant
to the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (Mar.
27, 2020) (“CARES Act”). WHEREAS, Issuer has requested that Treasury provide
financial assistance to the Issuer and certain of its Affiliates (as defined
below) that are Recipients (as defined in the PSP Agreement) that shall be used
for the continuation of payment of employee wages, salaries, and benefits as is
permissible under Section 4112(a) of the CARES Act. WHEREAS, as appropriate
compensation to the Federal Government of the United States of America for the
provision of financial assistance under the PSP Agreement, Issuer has agreed to
issue this Promissory Note (“Note”) to Treasury on the terms and conditions set
forth herein. FOR VALUE RECEIVED, Issuer unconditionally promises to pay to the
Holder (as defined below) the principal sum of ZERO DOLLARS ($0), subject to
increases and/or decreases made pursuant to Section 2.1, as permissible under
the PSP Agreement, or Section 2.3, in each case as noted by the Holder in
Schedule I (the “Principal Amount”), outstanding hereunder, together with all
accrued interest thereon on the Maturity Date (as defined below) as provided in
this Note. Notations made by the Holder in Schedule I shall be final and
conclusive absent manifest error; provided, however, that any failure by the
Holder to make such notations or any error by omission by the Holder in this
regard shall not affect the obligation of the Issuer to pay the full amount of
the principal of and interest on the Note or any other amount owing hereunder. 1
DEFINITIONS 1.1 Defined Terms. As used in this Note, capitalized terms have the
meanings specified in Annex A. 1.2 Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The word “or” is not exclusive. The word “year”
shall refer (i) in the case of a leap year, to a year of three hundred sixty-six
(366) days, and (ii) otherwise, to a year of three hundred sixty-five (365)
days. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Note in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Annexes and
Schedules shall be construed to refer to Sections of, and Annexes and Schedules
to, this Note, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. 1.3 Accounting Terms. All accounting terms not
otherwise defined herein shall be construed in conformity with GAAP, as in
effect from time to time. 2 NOTE 2.1 Principal Amount. Upon any disbursement to
the Issuer under the PSP Agreement after the Closing Date, the Principal Amount
of this Note shall be increased in an amount equal to 30% of any such
disbursement; provided, 1 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp002.jpg]
however, that no increases in the Principal Amount of this Note shall occur
pursuant to this Section until the aggregate principal amount of any
disbursements to the Issuer under the PSP Agreement is greater than
$100,000,000. 2.2 Maturity Date. The aggregate unpaid principal amount of the
Note, all accrued and unpaid interest, and all other amounts payable under this
Note shall be due and payable on the Maturity Date, unless otherwise provided in
Section 5.1. 2.3 Prepayments. (a) Optional Prepayments. The Issuer may, upon
written notice to the Holder, at any time and from time to time prepay the Note
in whole or in part without premium or penalty in a minimum aggregate principal
amount equal to the lesser of $5,000,000 and the Principal Amount outstanding.
(b) Mandatory Prepayments. If a Change of Control occurs, within thirty (30)
days following the occurrence of such Change of Control, the Issuer shall prepay
the aggregate principal amount outstanding under the Note and any accrued
interest or other amounts owing under the Note. The Issuer will not, and will
not permit any Subsidiary to, enter into any Contractual Obligation (other than
this Note) that, directly or indirectly, restricts the ability of the Issuer or
any Subsidiary to make such prepayment hereunder. 2.4 Interest. (a) Interest
Rate. Subject to paragraph (b) of this Section, the Note shall bear interest on
the Principal Amount outstanding from time to time at a rate per annum equal to
1.00% until the fifth anniversary of the Closing Date, and the Applicable SOFR
Rate plus 2.00% thereafter until the Maturity Date. All interest hereunder shall
be computed on the basis of the actual number of days in each interest period
and a year of 365 or 366 days, as applicable, until the fifth anniversary of the
Closing Date and computed in a manner determined by the Holder thereafter, based
on prevailing customary market conventions for the use of the Applicable SOFR
Rate in floating-rate debt instruments at the time of the announcement of the
Applicable SOFR Rate. Each interest period will be from, and including, the
Closing Date, or from and including the most recent interest payment date to
which interest has been paid or provided for, to, but excluding the next
interest payment date. (b) Default Interest. If any amount payable by the Issuer
or any Guarantor under this Note (including principal of the Note, interest,
fees or other amount) is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum equal to the applicable Default Rate. While any Event of Default
exists, the Issuer or any Guarantor shall pay interest on the principal amount
of the Note outstanding hereunder at a rate per annum equal to the applicable
Default Rate. (c) Payment Dates. Accrued interest on the Note shall be payable
in arrears on the last Business Day of March and September of each year,
beginning with September 30, 2020, and on the Maturity Date and at such other
times as may be specified herein; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of the Note, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. (d) SOFR Fallback. If, at any time, the Holder or its designee
determines that a Benchmark Transition Event has occurred with respect to the
Applicable SOFR Rate or SOFR, or any successor rate, the Holder or its designee
will designate a Benchmark Replacement and, as applicable, make Benchmark
Conforming Changes in a manner consistent with the methodology set forth in the
ARRC Fallback Provisions. Any determination, decision or election that may be
made by the Holder or its designee pursuant to this Section (d), and any
decision to take or refrain from taking any action or making any determination,
decision or election arising out of or relating to this Section (d), shall be
conclusive and binding absent manifest error, may be made by the Holder or its
designee in its sole discretion, and, notwithstanding anything to the contrary
in this Note, shall become effective without the consent of the Issuer, any
Guarantor or any other party. Any terms used in this Section (d) but not defined
in this Note shall be construed in a manner consistent with the ARRC Fallback
Provisions. 2.5 Payments Generally. (a) Payments by Issuer. All payments to be
made by the Issuer hereunder shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, (i) for so long as Treasury is the Holder of this Note, each
payment under this Note shall be paid in immediately available funds by
electronic funds transfer to the account of the United States Treasury
maintained at the Federal Reserve Bank of New York specified by Treasury in a
written notice to the Issuer, or to such other account as may be specified from
2 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp003.jpg]
time to time by Treasury in a written notice to the Issuer, or (ii) in the event
that Treasury is not the Holder of this Note, then each payment under this Note
shall be made in immediately available funds by electronic funds transfer to
such account as shall be specified by the Holder in a written notice to the
Issuer, in each case not later than 12:00 noon (Washington, D.C. time) on the
date specified herein. All amounts received by the Holder after such time on any
date shall be deemed to have been received on the next succeeding Business Day
and any applicable interest or fees shall continue to accrue. If any payment to
be made by the Issuer shall fall due on a day that is not a Business Day,
payment shall be made on the next succeeding Business Day and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that, if such next succeeding Business Day would fall after the
Maturity Date, payment shall be made on the immediately preceding Business Day.
Except as otherwise expressly provided herein, all payments hereunder shall be
made in Dollars. (b) Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Holder to pay fully all
amounts of principal, interest, fees and other amounts then due hereunder, such
funds shall be applied (i) first, to pay interest, fees and other amounts then
due hereunder, and (ii) second, to pay principal then due hereunder. 3
REPRESENTATIONS AND WARRANTIES The Issuer and each Guarantor represents and
warrants to the Holder on the Closing Date and is deemed to represent and
warrant to the Holder on any date on which the amount of the Note is increased
pursuant to the terms hereof and in accordance with the PSP Agreement that: 3.1
Existence, Qualification and Power. The Issuer, each Guarantor and each
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Note, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except, in each case referred to in
clause (a) (other than with respect to the Issuer and each Guarantor), (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. 3.2 Authorization; No Contravention. The
execution, delivery and performance by the Issuer and each Guarantor of the Note
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which the Issuer or any Guarantor is a party
or affecting the Issuer or any Guarantor or the material properties of the
Issuer, any Guarantor or any Subsidiary or (ii) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Issuer, the Guarantor or any Subsidiary or its property is subject or (c)
violate any Law, except to the extent that such violation could not reasonably
be expected to have a Material Adverse Effect. 3.3 Governmental Authorization;
Other Consents. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Issuer or any Guarantor of this
Note, except for such approvals, consents, exemptions, authorizations, actions
or notices that have been duly obtained, taken or made and in full force and
effect. 3.4 Execution and Delivery; Binding Effect. This Note has been duly
executed and delivered by the Issuer and each Guarantor. This Note constitutes a
legal, valid and binding obligation of the Issuer and each Guarantor,
enforceable against the Issuer and each Guarantor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity. 4 COVENANTS Until all
Obligations shall have been paid in full or until any later date as provided for
in this Note, the Issuer covenants and agrees with the Holder that: 4.1 Notices.
The Issuer will promptly notify the Holder of the occurrence of any Default. 3
[AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp004.jpg]
4.2 Guarantors. The Guarantors listed on the signature page to this Note hereby
Guarantee the Guaranteed Obligations as set forth in Annex B. If any Subsidiary
(other than an Excluded Subsidiary) is formed or acquired after the Closing Date
or if any Subsidiary ceases to be an Excluded Subsidiary, then the Issuer will
cause such Subsidiary to become a Guarantor of this Note within 30 days of such
Subsidiary being formed or acquired or of such Subsidiary ceasing to be an
Excluded Subsidiary pursuant to customary documentation reasonably acceptable to
the Holder and on the terms and conditions set forth in Annex B. 4.3 Pari Passu
Ranking. The Obligations of the Issuer and any Guaranteed Obligations of any
Guarantor under this Note shall be unsecured obligations of the Issuer and any
Guarantor ranking pari passu with all existing and future senior unsecured
Indebtedness of the Issuer or any Guarantor that is not subordinated in right of
payment to the holder or lender of such Indebtedness. 5 EVENTS OF DEFAULT 5.1
Events of Default. If any of the following events (each, an “Event of Default”)
shall occur: (a) the Issuer shall fail to pay any principal of the Note when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; (b) the Issuer shall fail to
pay any interest on the Note, or any fee or any other amount (other than an
amount referred to in clause (a) of this Section) payable under this Note, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of two (2) or more Business Days; (c) any representation
or warranty made or deemed made by or on behalf of the Issuer or any Guarantor,
including those made prior to the Closing Date, in or in connection with this
Note or any amendment or modification hereof, or any waiver hereunder, or in the
PSP Agreement, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Note, the PSP
Agreement or the PSP Application or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect (or, in the case of any such representation or
warranty under this Note already qualified by materiality, such representation
or warranty shall prove to have been incorrect) when made or deemed made; (d)
the Issuer shall fail to observe or perform any covenant, condition or agreement
contained in Section 4.1; (e) the Issuer or any Guarantor shall fail to observe
or perform any covenant, condition or agreement contained in this Note (other
than those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
by the Holder to the Issuer; (f) (i) the Issuer or any Guarantor shall default
in the performance of any obligation relating to any Indebtedness (other than
Indebtedness under the Note) having an aggregate principal amount equal to or
greater than $5,000,000 (“Material Indebtedness”) and any applicable grace
periods shall have expired and any applicable notice requirements shall have
been complied with, and as a result of such default the holder or holders of
such Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall have caused such Material Indebtedness to become due prior to its
scheduled final maturity date or (ii) the Issuer or any Guarantor shall default
in the payment of the outstanding principal amount due on the scheduled final
maturity date of any Indebtedness outstanding under one or more agreements of
the Issuer or any Guarantor, any applicable grace periods shall have expired and
any applicable notice requirements shall have been complied with and such
failure to make payment when due shall be continuing for a period of more than
five (5) consecutive Business Days following the applicable scheduled final
maturity date or the applicable grace period thereunder, in an aggregate
principal amount at any single time unpaid exceeding $5,000,000; (g) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Issuer, any Guarantor or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law now or hereafter in effect or (ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Issuer or any of its Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered; (h) the Issuer, any
Guarantor or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law now or hereafter in effect, (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Issuer, any Guarantor or any Subsidiary or for a
substantial part of its assets, 4 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp005.jpg]
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors; (i) the Issuer, any Guarantor or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due; (j) there is entered against the Issuer, any Guarantor or
any Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding an amount equal
to or greater than $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage), or (ii) a
non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (k) any material provision of the
Note, at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or satisfaction in full of all Obligations,
ceases to be in full force and effect; or the Issuer, any Guarantor or any other
Person contests in writing the validity or enforceability of any provision of
the Note; or the Issuer or any Guarantor denies in writing that it has any or
further liability or obligation under the Note, or purports in writing to
revoke, terminate or rescind the Note; then, and in every such event (other than
an event with respect to the Issuer or any Guarantor described in clause (g) or
(h) of this Section), and at any time thereafter during the continuance of such
event, the Holder may, by notice to the Issuer, take any or all of the following
actions, at the same or different times: (i) declare any amounts then
outstanding under the Note to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Note so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Issuer accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Issuer and any Guarantor; and (ii)
exercise on all rights and remedies available to it under the Note and
Applicable Law; provided that, in case of any event with respect to the Issuer
or any Guarantor described in clause (g) or (h) of this Section, the principal
of the Note then outstanding, together with accrued interest thereon and all
fees and other Obligations accrued hereunder, shall automatically become due and
payable, in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Issuer and any Guarantor. 6
MISCELLANEOUS 6.1 Notices. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email as follows: (i) if to the Issuer or any Guarantor, to Allegiant Travel
Company, 1201 N. Town Center Drive, Las Vegas, Nevada 89144, Attention of
Gregory Anderson (Telephone No. 702-830-8520; Email:
Gregory.anderson@allegiantair.com); (ii) if to the Holder, to the Department of
the Treasury at 1500 Pennsylvania Avenue, NW, Washington, D.C. 20220, Attention
of Assistant General Counsel (Banking and Finance) (Telephone No. 202-622-0283;
Email: eric.froman@treasury.gov); and Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received. Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). (b) Electronic Communications. Notices and other communications
to the Holder hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML, and Internet or intranet websites)
pursuant to procedures approved by the Holder. The Holder, the Issuer or any
Guarantor may, in its discretion, agree to accept 5 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp006.jpg]
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the Holder
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by return e- mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day.
6.2 Waivers; Amendments. (a) No Waiver; Remedies Cumulative; Enforcement. No
failure or delay by the Holder in exercising any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege. The rights, remedies, powers and
privileges of the Holder hereunder and under the Note are cumulative and are not
exclusive of any rights, remedies, powers or privileges that any such Person
would otherwise have. (b) Amendments, Etc. Except as otherwise expressly set
forth in this Note, no amendment or waiver of any provision of this Note, and no
consent to any departure by the Issuer therefrom, shall be effective unless in
writing executed by the Issuer and the Holder, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. 6.3 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Issuer shall pay (i) all reasonable out-of-pocket expenses incurred by the
Holder (including the reasonable fees, charges and disbursements of any counsel
for the Holder) in connection with the preparation, negotiation, execution,
delivery and administration of this Note and the PSP Agreement, any other
agreements or documents executed in connection herewith or therewith, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Holder
(including the fees, charges and disbursements of any counsel for the Holder),
in connection with the enforcement or protection of its rights in connection
with this Note and the PSP Agreement, any other agreements or documents executed
in connection herewith or therewith, or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all such
out-of-pocket expenses incurred during any workout, restructuring, negotiations
or enforcement in respect of such Note, PSP Agreement and other agreements or
documents executed in connection herewith or therewith. (b) Indemnification by
the Issuer. The Issuer shall indemnify the Holder and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
obligations, penalties, fines, settlements, judgments, disbursements and related
costs and expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Issuer) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Note or any agreement or
instrument contemplated hereby, the performance by the Issuer or any Guarantor
of its obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) the Note or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Issuer or any
Guarantor, and regardless of whether any Indemnitee is a party thereto. (c)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Issuer and any Guarantor shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this Note
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through 6 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp007.jpg]
telecommunications, electronic or other information transmission systems in
connection with this Note or the transactions contemplated hereby. (d) Payments.
All amounts due under this Section shall be payable not later than five (5) days
after demand therefor. (e) Survival. Each party’s obligations under this Section
shall survive the termination of the Note and payment of the obligations
hereunder. 6.4 Successors and Assigns. Neither the Issuer nor any Guarantor may
assign or transfer this Note or any of its rights or obligations hereunder and
any purported assignment or transfer in violation of this Note shall be void.
Holder may assign or participate a portion or all of its rights under this Note
at any time in compliance with all Applicable Laws. This Note shall inure to the
benefit of and be binding upon Issuer, any Guarantor and Holder and their
permitted successors and assigns. Any Holder that assigns, or sells
participations in, any portion of the Note will take such actions as are
necessary for the Note and such portion to be in “registered form” (within the
meaning of Treasury Regulations Section 5f.103-1). 6.5 Counterparts;
Integration; Effectiveness. This Note and any amendments, waivers, consents or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
contract. This Note constitutes the entire contract between Issuer, any
Guarantor and the Holder with respect to the subject matter hereof and supersede
all previous agreements and understandings, oral or written, with respect
thereto. Notwithstanding anything herein to the contrary, delivery of an
executed counterpart of a signature page of this Note by electronic means shall
be effective as delivery of a manually executed counterpart of this Note. 6.6
Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. 6.7 Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Holder is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by the Holder, to or for the credit or the account
of the Issuer against any and all of the due and unpaid Obligations of the
Issuer now or hereafter existing under this Note to the Holder, irrespective of
whether or not the Holder shall have made any demand under this Note. The rights
of the Holder under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Holder may have. The Holder agrees
to notify the Issuer promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. 6.8 Governing Law; Jurisdiction; Etc. This Note will be
governed by and construed in accordance with the federal law of the United
States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the Issuer, any Guarantor and the
Holder agrees (a) to submit to the exclusive jurisdiction and venue of the
United States District Court for the District of Columbia for any civil action,
suit or proceeding arising out of or relating to this Note or the transactions
contemplated hereby, and (b) that notice may be served upon the Issuer, any
Guarantor or the Holder at the applicable address in Section 6.1 hereof (or upon
any Holder that is not Treasury at an address provided by such Holder to Issuer
in writing). To the extent permitted by Applicable Law, each of the Issuer, any
Guarantor and the Holder hereby unconditionally waives trial by jury in any
civil legal action or proceeding relating to the Note or the transactions
contemplated hereby. 6.9 Headings. Section headings used herein are for
convenience of reference only, are not part of this Note and shall not affect
the construction of, or be taken into consideration in interpreting, this Note.
7 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp008.jpg]




--------------------------------------------------------------------------------



 
[ex102notepsp009.jpg]
ANNEX A DEFINITIONS “Affiliate” means any Person that directly or indirectly
Controls, is Controlled by, or is under common Control with, the Issuer.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject. “Applicable SOFR Rate” means a rate
of interest based on SOFR that shall be determined by the Holder and publicly
announced by the Holder on or prior to the fifth anniversary of the Closing Date
and shall, to the extent reasonably practicable, be based on customary market
conventions as in effect at the time of such announcement. In no event will the
Applicable SOFR Rate be less than 0.00% per annum. “ARRC Fallback Provisions”
means the Fallback Language for New Issuances of LIBOR Floating Rate Notes set
forth in the ARRC Recommendations Regarding More Robust Fallback Language for
New Issuances of LIBOR Floating Rate Notes, dated April 25, 2019. “ASU” means
the Accounting Standards Update 2016-02, Leases (Topic 842) by the Financial
Accounting Standards Board issued on February 25, 2016. “Beneficial Owner” has
the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the
Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning. “Business Day” means any on
which Treasury and the Federal Reserve Bank of New York are both open for
business. “Capitalized Lease Obligations” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a Capitalized
Lease that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) prepared in
accordance with GAAP; provided that all leases of such Person that are or would
have been treated as operating leases for purposes of GAAP prior to the issuance
of the ASU shall continue to be accounted for as operating leases for purposes
of all financial definitions and calculations for purposes of this Note (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations for other purposes. “Capitalized Leases” means all
leases that have been or should be, in accordance with GAAP as in effect on the
Closing Date, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided,
further, that all leases of such Person that are or would have been treated as
operating leases for purposes of GAAP prior to the issuance of the ASU shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purposes of this Note (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as capitalized
lease obligations for other purposes. “CARES Act” has the meaning specified in
the preamble to this Note. “Change of Control” means the occurrence of any of
the following: (a) the sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Issuer and its Subsidiaries, or if the Issuer is a Subsidiary of any Guarantor,
such Guarantor (the “Parent Guarantor”) and its Subsidiaries, taken as a whole
to any Person (including any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act)); or (b) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any Person (including any “person” (as defined above)) becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the Voting Stock of the
Issuer or Parent Guarantor, as applicable, (measured by voting power rather than
number of shares), other than (i) any such transaction where the Voting Stock of
the Issuer or Parent Guarantor, as applicable, Annex A-1 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp010.jpg]
(measured by voting power rather than number of shares) outstanding immediately
prior to such transaction constitutes or is converted into or exchanged for at
least a majority of the outstanding shares of the Voting Stock of such
Beneficial Owner (measured by voting power rather than number of shares), or
(ii) any merger or consolidation of the Issuer or Parent Guarantor, as
applicable, with or into any Person (including any “person” (as defined above))
which owns or operates (directly or indirectly through a contractual
arrangement) a Permitted Business (a “Permitted Person”) or a Subsidiary of a
Permitted Person, in each case, if immediately after such transaction no Person
(including any “person” (as defined above)) is the Beneficial Owner, directly or
indirectly, of more than 50% of the total Voting Stock of such Permitted Person
(measured by voting power rather than number of shares). “Closing Date” means
the date set forth on the Issuer’s and each Guarantor’s signature page to this
Note. “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings analogous thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any event
or condition that constitutes an Event of Default or that, with the giving of
any notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means an interest rate (before as well as after judgment) equal to the
interest rate on the Note plus 2.00% per annum. “Disqualified Equity Interest”
means any equity interest that, by its terms (or the terms of any security or
other equity interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for equity interests that are not
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of Control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of Control or
asset sale event shall be subject to the prior repayment in full of the Note and
all other Obligations that are accrued and payable), (b) is redeemable at the
option of the holder thereof, in whole or in part, (c) provides for scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other equity interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one days after the Maturity Date; provided that if such equity
interests are issued pursuant to a plan for the benefit of employees of the
Issuer or any Subsidiary or by any such plan to such employees, such equity
interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Issuer or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability. “Dollar” and “$” mean lawful money
of the United States. “Event of Default” has the meaning specified in Section 5.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means any Subsidiary of the Issuer that is not an obligor
in respect of any Material Indebtedness that is unsecured of the Issuer or any
of its Subsidiaries, unless such Subsidiary is required to be an obligor under
any agreement, instrument or other document relating to any Material
Indebtedness that is unsecured of the Issuer or any of its Subsidiaries. “GAAP”
means United States generally accepted accounting principles as in effect as of
the date of determination thereof. Notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB Accounting Standards
Codification 825-Financial Instruments, or any successor thereto (including
pursuant to the FASB Accounting Standards Codification), to value any
Indebtedness of any Annex A-2 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp011.jpg]
subsidiary at “fair value,” as defined therein and (b) the amount of any
Indebtedness under GAAP with respect to Capitalized Lease Obligations shall be
determined in accordance with the definition of Capitalized Lease Obligations.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). “Guarantee” means, as to any Person, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning. “Guaranteed Obligations” has
the meaning specified in Annex B. “Guarantor” means each Guarantor listed on the
signature page to this Note and any other Person that Guarantees this Note.
“Holder” means the United States Department of the Treasury or its designees or
any other Person that shall have rights pursuant to an assignment hereunder.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under (i) letters of credit
(including standby and commercial), bankers’ acceptances and bank guaranties and
(ii) surety bonds, performance bonds and similar instruments issued or created
by or for the account of such Person; (c) net obligations of such Person under
any swap contract; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) attributable indebtedness in respect of
any Capitalized Lease Obligation and any synthetic lease obligation of any
Person; (g) all obligations of such Person in respect of Disqualified Equity
Interests; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
swap contract on any date shall be deemed to be the swap termination value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. “Indemnitee” has the meaning
specified in Section 6.3(b). Annex A-3 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp012.jpg]
“Issuer” has the meaning specified in the preamble to this Note. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. “Lien” means any mortgage, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect on, the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Parent
Guarantor and its Subsidiaries taken as a whole; or (b) a material adverse
effect on (i) the ability of the Issuer or any Guarantor to perform its
Obligations, (ii) the legality, validity, binding effect or enforceability
against the Issuer or any Guarantors of the Note or (iii) the rights, remedies
and benefits available to, or conferred upon, the Holder under the Note.
“Material Indebtedness” has the meaning specified in Section 5.1(f). “Maturity
Date” means the date that is ten years after the Closing Date (except that, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day). “Note” has the meaning specified in the preamble to this Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Issuer arising under or otherwise with respect to
the Note, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Issuer or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Without limiting
the foregoing, the Obligations include (a) the obligation to pay principal,
interest, charges, expenses, fees, indemnities and other amounts payable by the
Issuer under the Note and (b) the obligation of the Issuer to reimburse any
amount in respect of any of the foregoing that the Holder, in each case in its
sole discretion, may elect to pay or advance on behalf of the Issuer. “Obligee
Guarantor” has the meaning specified in Annex B. “Organizational Documents”
means (a) as to any corporation, the charter or certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction), (b) as to any limited liability
company, the certificate or articles of formation or organization and operating
or limited liability agreement and (c) as to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Permitted Business” means any
business that is the same as, or reasonably related, ancillary, supportive or
complementary to, the business in which the Issuer and its Subsidiaries are
engaged on the date of this Note. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Principal Amount”
has the meaning specified in the preamble to this Note. “PSP Agreement” has the
meaning specified in the preamble to this Note. “PSP Application” means the
application form and any related materials submitted by the Allegiant Travel
Company to Treasury in connection with an application for financial assistance
under Division A, Title IV, Subtitle B of the CARES Act. Annex A-4 [AM_ACTIVE
402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp013.jpg]
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the agents, advisors and representatives of such Person and of such Person’s
Affiliates. “SOFR” means the secured overnight financing rate published by the
Federal Reserve Bank of New York, as administrator of the benchmark (or a
successor administrator) on the Federal Reserve Bank of New York’s (or such
successor’s) website. “Subsidiary” of a Person means a corporation, partnership,
limited liability company, association or joint venture or other business entity
of which a majority of the equity interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time owned or the management of which is Controlled, directly, or
indirectly through one or more intermediaries, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Issuer. “Treasury” has the meaning
specified in the preamble to this Note. “United States” and “U.S.” mean the
United States of America. “Voting Stock” of any specified Person as of any date
means the equity interests of such Person that is at the time entitled to vote
in the election of the board of directors of such Person. Annex A-5 [AM_ACTIVE
402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp014.jpg]
ANNEX B GUARANTEE 1. Guarantee of the Obligations. Each Guarantor jointly and
severally hereby irrevocably and unconditionally guarantees to the Holder, the
due and punctual payment in full of all Obligations (or such lesser amount as
agreed by the Holder in its sole discretion) when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”). 2. Payment by a
Guarantor. Each Guarantor hereby jointly and severally agrees, in furtherance of
the foregoing and not in limitation of any other right which the Holder may have
at law or in equity against any Guarantor by virtue hereof, that upon the
failure of the Issuer to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), such Guarantor will upon demand pay,
or cause to be paid, in cash, to the Holder an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for the Issuer’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against the Issuer for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to the Holder as aforesaid. 3.
Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows: (a) this Guarantee is a guarantee of
payment when due and not of collectability; (b) the Holder may enforce this
Guarantee upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Issuer and the Holder with respect to the
existence of such Event of Default; (c) a separate action or actions may be
brought and prosecuted against such Guarantor whether or not any action is
brought against the Issuer or any other Guarantors and whether or not Issuer or
such Guarantors are joined in any such action or actions; (d) payment by any
Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no
way limit, affect, modify or abridge any other Guarantor’s liability for any
portion of the Guaranteed Obligations which has not been paid; (e) the Holder,
upon such terms as it deems appropriate, without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or subordinate the payment of the
same to the payment of any other obligations; (iii) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guarantees of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; and (iv) enforce its rights and remedies even
though such action may operate to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Issuer or any security for the Guaranteed Obligations; and (f) this
Guarantee and the obligations of each Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following: (i)
any failure, delay or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy Annex B-1 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp015.jpg]
with respect to the Guaranteed Obligations, or with respect to any security for
the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions hereof; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the Holder’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Issuer or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (v) any defenses, set-offs or counterclaims which the
Issuer or any Guarantor may allege or assert against the Holder in respect of
the Guaranteed Obligations, including failure of consideration, lack of
authority, validity or enforceability, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and (vi) any
other event or circumstance that might in any manner vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations. 4. Waivers by
Guarantors. Each Guarantor hereby waives, for the benefit of the Holder: (a) any
right to require the Holder, as a condition of payment or performance by such
Guarantor, to (i) proceed against Issuer, any Guarantor or any other Person;
(ii) proceed against or exhaust any security in favor of the Holder; or (iii)
pursue any other remedy in the power of the Holder whatsoever or (b) presentment
to, demand for payment from and protest to the Issuer or any Guarantor or notice
of acceptance; and (c) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof. 5. Guarantors’ Rights of
Subrogation, Contribution, etc. Until the Guaranteed Obligations shall have been
paid in full, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Issuer
or any other Guarantor or any of its assets in connection with this Guarantee or
the performance by such Guarantor of its obligations hereunder, including
without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Issuer with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that the Holder now has or may
hereafter have against the Issuer, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by the Holder.
In addition, until the Guaranteed Obligations shall have been paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations. If any amount shall be paid to any Guarantor on account
of any such subrogation, reimbursement, indemnification or contribution rights
at any time when all Guaranteed Obligations shall not have been finally and paid
in full, such amount shall be held in trust for the Holder and shall forthwith
be paid over to the Holder to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
6. Subordination. Any Indebtedness of the Issuer or any Guarantor now or
hereafter held by any Guarantor (the “Obligee Guarantor”) is hereby subordinated
in right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for the Holder and shall
forthwith be paid over to the Holder to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.
7. Continuing Guarantee. This Guarantee is a continuing guarantee and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this
Guarantee as to future transactions giving rise to any Guaranteed Obligations.
8. Financial Condition of the Issuer. The Note may be issued to the Issuer
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Issuer at the time of such grant. Each
Guarantor has adequate means to obtain information from the Issuer on a
continuing basis concerning the financial condition of the Issuer and its
ability to perform its obligations under the Note, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
the Issuer and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. 9. Reinstatement. In the event that all or any portion
of the Guaranteed Obligations are paid by the Issuer or any Guarantor, the
obligations of any other Guarantor hereunder shall continue and remain in full
force and effect or be reinstated, as the case may be, in the event that all or
any part of such payment(s) are rescinded or recovered directly or indirectly
from the Holder as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder. Annex B-2 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp016.jpg]
10. Discharge of Guarantee Upon Sale of the Guarantor. If, in compliance with
the terms and provisions of the Note, all of the capital stock of any Guarantor
that is a Subsidiary of the Issuer or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) to any Person (other than to the Issuer or to any other
Guarantor), the Guarantee of such Guarantor or such successor in interest, as
the case may be, hereunder shall automatically be discharged and released
without any further action by any beneficiary or any other Person effective as
of the time of such asset sale. Annex B-3 [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 
[ex102notepsp017.jpg]
SCHEDULE I Date Current Outstanding Increase or Decrease Resulting Notation Made
By Principal Amount in Outstanding Outstanding Principal Amount Principal Amount
Schedule I [AM_ACTIVE 402047542_6]



--------------------------------------------------------------------------------



 